DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Formalities
The preliminary amendment filed 11//08/19 has been noted – Amendments to the Drawings & Spec.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because in pages 6-7 between para 0012 & 0013, the description in elements 1-10 should be in the form of a para such as 00XX. Similarly on page 23-24, the description between para 0057 & 0058 should be in the form of a para such as 00XX for the description for “A multiple stage…” and so on. Appropriate correction is required.
Claim Objections
Appropriate correction is required for the following Claims:
Claim 1 is objected to because the limitations after the “outer casing” limitation should be written with semicolons or commas at the end each of the limitations.  
Claim 2, 12 & 19 recites “wherein the front fan blade, the diffuser fan blade, and the rear fan blade” and should recite “wherein the front fan blades, the diffuser fan blade, and the rear fan blades”.
Claim 3-4 recites “first, second, and third stator coils” and should recite “wherein first, second, and third superconducting rotor electromagnetic coils”.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“superconductive electric pathways” recited in Claim 1;
“a superconducting bulk trapped field turbine core” recited in Claim 1;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "superconductive & superconducting" in Claims 1-4, 6-7, 10-14, 16 & 18-20 are  relative terms which renders the claim indefinite.  The terms "superconductive & superconducting" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Moreover, in electricity “superconductive & superconducting” would be regarded to materials that conduct electricity. For instance – superconductive electric pathway(s), superconducting electric generation turbine core(s), superconducting electric bypass fan(s), multiple stage superconducting axial compressor(s) etc.” as recited are NOT materials that conduct electricity such as a kind of metal. 
Regarding Claim 1, the recitations – “a superconducting electric generation turbine core”, “the 3-stage superconducting turbine core”, “a multiple stage superconducting electric turbine core” & “a multiple stage superconducting electric turbine core” are vague and indefinite. The drawings shows and the spec describes a multiple stage superconducting electric turbine core 42. Therefore, it is unclear if the recitations ’“a superconducting electric generation turbine core”, “the 3-stage superconducting turbine core” are the same “turbine core” or different “turbine core”.
Moreover, the recitation:
“superconductive electric pathways” is vague and indefinite.
The pathway is regarded to an air intake. Therefore, it is unclear how an “air intake” would be “superconductive electric”.
“a central longitudinal hollow shaft with a forward air inlet and superconductive electric pathways to power an electric bypass fan from a superconducting electric generation turbine core” is vague and indefinite.
As recited it is unclear how “a superconducting electric generation turbine core” would power an electric bypass fan.
“a three stage rotating superconducting electric bypass fan with front and rear fan blades and a diffuser blade interposed between said front and rear fan blades wherein the diffuser blade rotates in an opposite direction to the front and rear fan blades; which receives electricity from the 3-stage superconducting turbine core” is vague and indefinite.
The applicant’s Figure 1 shows “a three stage rotating superconducting electric bypass fan” as 34, 36 & 38. Also in Figure 1, shows “a diffuser blade” 38. Therefore, it is unclear how the reference for 38 in FIG. 1 is both “a three stage rotating superconducting electric bypass fan” and “a diffuser”. Moreover, as recited it is unclear how “the diffuser blade rotates in an opposite direction to the front and rear fan blades; which receives electricity from the 3-stage superconducting turbine core.
“a superconducting bulk trapped field turbine core providing electricity to a 3-stage superconducting electric bypass for and a multiple stage superconductive axial compressor” is vague and indefinite. 
As recited it is unclear how “superconducting bulk trapped field turbine core” would provide electricity to a 3-stage superconducting electric bypass.
Claims 1-11 are rejected based on Claim 1.
Regarding Claim 2, the recitation “the front fan blade” is vague and indefinite. Claim 2 depends on Claim 1, where Claim 1 recites “a three stage rotating superconducting electric bypass fan with front and rear fan blades”. Therefore, it is unclear to what “front blade” in Claim 2 referring to.
Regarding Claim 12, the recitation:
“a three stage rotating superconducting electric bypass fan with front and rear fan blades and a diffuser blade interposed between said front and rear fan blades wherein the diffuser blade rotates in an opposite direction to the front and rear fan blades” is vague and indefinite. 
The applicant’s Figure 1 shows “a three stage rotating superconducting electric bypass fan” as 34, 36 & 38. Also in Figure 1, shows “a diffuser blade” 38. Therefore, it is unclear how the reference for 38 in FIG. 1 is both “a three stage rotating superconducting electric bypass fan” and “a diffuser”. Moreover, as recited it is unclear how “the diffuser blade rotates in an opposite direction to the front and rear fan blades; which receives electricity from the 3-stage superconducting turbine core.
“a three stage rotating superconducting electric bypass fan with front and rear fan blades” is vague and indefinite. 
The bypass fan is regarded to an air intake. Therefore, it is unclear how a “bypass fan” would be “superconducting electric”.
Claims 13-18 are rejected based on Claim 12.
Regarding Claim 19, the recitation “superconducting electric bypass fan” is vague and indefinite. The bypass fan is regarded to an air intake. Therefore, it is unclear how a “bypass fan” would be “superconductive electric”.
Claims 20 is rejected based on Claim 19.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 7-11 are rejected under 35 U.S.C. 102 (a)(1) as being by Lugg (US 2014/0060005).
Regarding Claim 1, Lugg discloses a gas turbine engine [FIG. 23] comprising: 
an outer casing [ref I] (Ann. Fig. 23); 
a central longitudinal hollow shaft [ref II] with a forward air inlet [inlet by arrows in the middle] and superconductive electric pathways to power an electric bypass fan from a superconducting electric generation turbine core [In the subsonic embodiment illustrated in FIG. 23, the diameter of the bypass fan is increased and the bypass fan section is contained in a separate bypass fan duct or shroud (103) that is supported by the gas turbine engine outer engine casing (104) and the hollow shaft structure] (Ann. Fig. 23, ¶ [0106]). 
a three stage rotating superconducting electric bypass fan with front [left side ref III] and rear fan blades [right side ref III] and a diffuser blade interposed between said front and rear fan blades wherein the diffuser blade rotates in an opposite direction to the front and rear fan blades [wherein the dual bypass fans include two alternating rows of bypass fan blades and diffuser blades]; which receives electricity from the 3-stage superconducting turbine core [Additionally, … appears in the center of the bypass fan, compressor rotors and power turbine blisks, rotating components (rotor and stator) and generating electrical power in the power turbine utilizing the superconducting ring generators integrated into the outer engine casing of MAGJET] (Ann. FIG. 23, Claim 15, [0136). 
a multiple stage superconducting axial compressor positioned aft of the three stage rotating superconducting electric bypass fan [In an alternative embodiment to those described herein, the superconducting ring motors which drive the bypass fans and the compressor stages take electric power from the superconducting ring turbine generators] (Claim 16). 
a multiple stage superconducting electric turbine core positioned aft of the multiple stage variable speed superconducting axial compressor [“IV”] (Ann. FIG. 23, ¶ [0108]; in an alternative embodiment to those described herein, the superconducting ring motors which drive the bypass fans and the compressor stages take electric power from the superconducting ring turbine generators). 
a superconducting bulk trapped field turbine core providing electricity to a 3-stage superconducting electric bypass for and a multiple stage superconductive axial compressor [wherein the turbine section, the compressor section and the bypass fan section are maintained in position within the outer casing by magnetic levitation air bearings] (Claim 16).

    PNG
    media_image1.png
    687
    1003
    media_image1.png
    Greyscale



Regarding Claim 7, Lugg discloses the gas turbine engine of claim 1 [see rejected Claim 1] wherein the multiple stage superconducting axial compressor is a variable speed multiple stage superconducting axial compressor [the low pressure and high pressure compressor stages of the superconducting multi-stage axial compressor turbine] (¶ [0111]).
Regarding Claim 8, Lugg discloses the gas turbine engine of claim 1 [see rejected Claim 1] wherein a high speed plasma injector connects the multiple stage axial compressor with the ion plasma combustor [magnetic power flux field systems along with an ion plasma annular injection combustor which utilizes alternative petroleum-based fuel and combustion cycles to create a hybrid turbine turbomachine for aerospace propulsion] (Abstract).
Regarding Claim 9, Lugg discloses the gas turbine engine of claim 1 [see rejected Claim 1] wherein a low speed plasma injector connects the multiple stage axial compressor with the ion plasma combustor [The bypass air stream (29) provides a large mass flow of air at low velocity and high volume, and, hence, high thrust at low speed to assist in rapid acceleration from take off up to Mach 1.0. Additionally the bypass airstream provides cooling to the ion plasma compressor both internally through the rearward hollow shaft engine core (38)] (¶ [0063]).
Regarding Claim 10, Lugg discloses the gas turbine engine of claim 1 [see rejected Claim 1] wherein the multiple stage superconducting electric turbine core includes an inlet guide vane (Claim 15).
Regarding Claim 11, Lugg discloses the gas turbine engine of claim 1 wherein the multiple stage superconducting electric turbine core includes an outlet guide vane [the diameter of the bypass fan is increased and the bypass fan section is contained in a separate bypass fan duct or shroud (103) that is supported by the gas turbine engine outer engine casing (104) and the hollow shaft structure.] (¶ [0106]).
Allowable Subject Matter
Claims 12-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832